Collins, J.1
This appeal is from two orders of the same import practically, — one being an order for judgment on the pleadings, in plaintiff’s favor; the other, an order refusing to set it aside. The respondent moves to dismiss on the ground that neither of said orders is appealable. It is well settled that the first-mentioned, ordering judgment on the pleadings, is not. Lamb v. McCanna, 14 Minn. 385, (513.) The one subsequently made, whereby defendant’s motion to vacate a non-appealable order was denied, is clearly within the rule stated in Brown v. Minn. Thresher Mfg. Co., 44 Minn. 322, (46 N. W. Rep. 560,) and the appeal must be dismissed. The motion to vacate and set aside the order for judgment was superfluous, and, if an appeal could be permitted from an order denying *74such a motion, there would exist no possible reason for making or adhering to the rule established in Lamb v. McCanna, supra.
Appeal dismissed.

 Vanderburgh, J., took no part in this case. Mitchell, J., being absent when this decision was made and filed, took no part therein.